Exhibit (10)(iii)(A)(2)

CINCINNATI BELL INC.

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

(As amended and restated effective as of January 1, 2005)

1. Introduction to Plan.

1.1 Name and Sponsor of Plan. The name of this Plan is the Cincinnati Bell Inc.
Deferred Compensation Plan for Outside Directors, and its sponsor is CBI.

1.2 Purpose of Plan. The purpose of the Plan is to provide deferred compensation
for the Outside Directors of CBI.

1.3 Effective Amendment Date of Plan and Effect of Plan On Prior Deferrals.

(a) Deferred Compensation Subject To Following Terms of This Document. In order
to conform the Plan to the requirements of the American Jobs Creation Act of
2004, this document amends and restates the Plan effective as of the Effective
Amendment Date (January 1, 2005). The provisions of sections 2 through 9 hereof
apply to but only to:

(1) amounts that are attributable to compensation that is deferred under section
3 hereof on or after the Effective Amendment Date;

(2) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date but was not
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date; and

(3) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date and was
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date, but only if the provisions
of the Prior Plan that apply to any such compensation are materially modified
(within the meaning of Section 1.409A-6(a)(4) of the Treasury Regulations). This
document does not by itself materially modify such provisions.

(b) Effective Date of Following Terms of This Document When Applied To
Pre-Effective Amendment Date Deferred Compensation. Any amounts described in
paragraph (a)(2) and (3) of this subsection 1.3 shall, beginning as of the
Effective Amendment Date, be subject to the terms of sections 2 through 9 hereof
as if this document had been in effect at the time that such amounts were
originally deferred under the provisions of the Prior Plan.

(c) Incorporation of Terms of Prior Plan. Notwithstanding any other provision of
the Plan, except as provided in paragraph (a)(2) and (3) of this subsection 1.3,
all rules (including rules as to assumed investments and distributions) that
relate to amounts deferred under the Prior Plan, adjusted by assumed earnings
and losses thereon as determined under the provisions of the Prior Plan, shall
be governed solely by the terms of the Prior Plan (which terms are incorporated
herein by reference).

2. General Definitions. For all purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless the context clearly indicates
otherwise.

 

1



--------------------------------------------------------------------------------

2.1 “Account” means, with respect to any Participant, the bookkeeping account
maintained for the Participant under the terms of this Plan and to which amounts
are credited or otherwise allocated under section 4 hereof in order to help
determine the Participant’s benefits under the Plan.

2.2 “Beneficiary” means, with respect to any Participant, the person or entity
designated by the Participant, on forms furnished and in the manner prescribed
by the Committee, to receive any benefit payable under the Plan after the
Participant’s death. If a Participant fails to designate a beneficiary or if,
for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.

2.3 “Board” means the Board of Directors of CBI.

2.4 “CBI” means Cincinnati Bell Inc. (and, except for purposes of determining
whether a Change in Control has occurred, any legal successor to Cincinnati Bell
Inc. that results from a merger or similar transaction).

2.5 “Change in Control” means the occurrence of any of the events described in
paragraphs (a), (b), and (c) of this subsection 2.5. All of such events shall be
determined under and, even if not so indicated in the following paragraphs of
this subsection 2.5, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(a) A change in the ownership of CBI (within the meaning of
Section 1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in
the ownership of CBI occurs when a person or more than one person acting as a
group acquires outstanding voting securities of CBI that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of CBI.

(b) A change in the effective control of CBI (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of CBI occurs either:

(1) when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of CBI possessing 30%
or more of the total voting power of the stock of CBI; or

(2) when a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

(c) A change in the ownership of a substantial portion of the assets of CBI
(within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury Regulations).
In very general terms, Section 1.409A-3(i)(5)(vii) of the Treasury Regulations
provides that a change in the ownership of a substantial portion of the assets
of CBI occurs when a person or more than one person acting as a group acquires
(or has acquired during the twelve-month period ending on the

 

2



--------------------------------------------------------------------------------

date of the most recent acquisition by such person or persons) assets from CBI
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of CBI immediately prior to such
acquisition or acquisitions.

2.6 “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Amendment Date and as it may thereafter be amended. A reference to a
specific section of the Code shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Amendment Date and
as it is subsequently amended, renumbered, or superseded (by future legislation)
and (ii) to the provisions of any section of the Treasury Regulations that is
issued under such section.

2.7 “Committee” means the committee appointed to administer the Plan under the
provisions of subsection 6.1 hereof.

2.8 “Common Shares” means common shares, par value $0.01 per share, of CBI.

2.9 “Credited Service” shall mean, with respect to any Participant, his or her
active service as an Outside Director, including service as an Outside Director
prior to the Effective Amendment Date. One year of Credited Service shall be
given for each twelve full months of active service as an Outside Director,
whether or not consecutive. A fraction of a year of Credited Service shall be
rounded up or down to the nearest whole year.

2.10 “Effective Amendment Date” means January 1, 2005.

2.11 “Other Fee” shall mean, with respect to any Outside Director, any fee for
the Outside Director established by the Board for attending Board or committee
meetings or for serving as a chair of a Board committee, but shall not include a
Retainer or expense reimbursements. An Other Fee payable for any meeting is
earned on the date of the meeting (if the Outside Director attends such
meeting). An Other Fee payable for serving as a chair of a Board committee is
earned by the Outside Director on a quarterly basis (regardless of whether or
not the Board fixes such fee for an annual period or refers to it as an annual
fee), with such fee payable for any quarter being earned on the first day of
such quarter (if the Outside Director serves as a chair of a Board committee on
such day).

2.12 “Outside Director” shall mean any member of the Board who is not an
employee of CBI (or any other member of CBI’s controlled group, as such term is
defined in section 9.4(c) hereof), but shall not include any person serving as
Director Emeritus.

2.13 “Participant” means a person who as an Outside Director has any amounts
credited to an Account established for him or her under this Plan. Such person
shall remain a Participant until the amounts allocated to his or her Account
have been fully paid and/or forfeited, as the case may be.

2.14 “Plan” means the Cincinnati Bell Inc. Deferred Compensation Plan for
Outside Directors. This document amends and restates the Plan effective as of
the Effective Amendment Date to the extent indicated by subsection 1.3 hereof.

2.15 “Prior Plan” means the versions of the Plan that were in effect before the
Effective Amendment Date.

 

3



--------------------------------------------------------------------------------

2.16 “Retainer” shall mean, with respect to any Outside Director, the annual fee
for serving as an Outside Director that is established by the Board, but shall
not include meeting fees, fees for serving as a chair of a Board committee, or
expense reimbursements. A Retainer is earned by an Outside Director on a
quarterly basis (regardless of whether or not the Board fixes the Retainer for
an annual period or refers to it as an annual retainer), with the Retainer
payable for any quarter being earned on the first day of such quarter (if the
Outside Director is a member of the Board on such day).

2.17 “Tax Year” means, with respect to any Outside Director, the Outside
Director’s taxable year for federal income tax purposes. Unless CBI or the
Committee is notified otherwise by the Outside Director, CBI and the Committee
may assume for purposes of this Plan that an Outside Director’s Tax Year is a
calendar year.

2.18 “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
date on which this document is executed on its final page by an officer or
representative of CBI and as they are subsequently amended, renumbered, or
superseded. A reference to a specific section or paragraph of the Treasury
Regulations shall be deemed to be a reference to the provisions of such section
or paragraph as it exists as of the date on which this document is executed on
its final page by an officer or representative of CBI and as it is subsequently
amended, renumbered, or superseded.

3. Deferral Elections.

3.1 Election of Deferrals of Retainer and Other Fees.

(a) Initial Deferral Election.

(1) Subject to such administrative rules as the Committee may prescribe, an
Outside Director may elect for any Tax Year (for purposes of this paragraph (a),
the “subject Tax Year”), by completing a deferral form or forms and filing such
form or forms with the Committee but not in any event after the last day of the
immediately preceding Tax Year (or, if the subject Tax Year is the Tax Year in
which he or she first becomes an Outside Director, not in any event beyond 30
days after the date on which he or she first becomes an Outside Director), to
defer the receipt of any whole percent (up to 100%) of his or her Retainer
and/or Other Fees that are earned by him or her in the subject Tax Year (and
also, if the subject Tax Year is the Tax Year in which he or she first becomes
an Outside Director, that are earned by him or her after his or her deferral
election is filed with the Committee).

(2) Subject to such administrative rules as the Committee may prescribe, an
Outside Director may change, or terminate and thereby void, any deferral
election that he or she has made for the subject Tax Year under the provisions
of subparagraph (1) of this paragraph (a), by completing an appropriate form and
filing such form with the Committee, up to but not after the latest day by which
he or she could still make a deferral election for the subject Tax Year under
the provisions of subparagraph (1) of this paragraph (a) (and provided that, if
the subject Tax Year is the Tax Year in which he or she first becomes an Outside
Director, prior to his or her initial deferral election being used to defer the
receipt of any Retainer or Other Fees of the Outside Director).

 

4



--------------------------------------------------------------------------------

3.2 Special Pre-March 15, 2005 Deferral Election Right. Notwithstanding any
other provision of the Plan and pursuant to and in accordance with the terms of
Q&A-21 of Internal Revenue Service Notice 2005-1, the requirements of subsection
3.1 hereof relating to the timing of deferral elections shall not be applicable
to any election that is made by an Outside Director on or before March 15, 2005
to defer the receipt of any Retainer or Other Fees that both are subject to the
terms of this Plan under the provisions of subsection 1.3 hereof and relates to
services performed by the Outside Director on or before December 31, 2005,
provided that (i) the Retainer or Other Fees to which the deferral election
relates has not or had not been paid or become payable by the time of the
election and (ii) the election to defer is or was made in accordance with the
terms of the Plan or the Prior Plan that at the time of the election were then
in effect.

4. Maintenance and Valuation of Account.

4.1 Account. An Account shall be established for each Participant in accordance
with the following paragraphs of this subsection 4.1 to reflect the amounts of
(i) his or her Retainer and/or Other Fees that are to be credited to such
Account under the provisions of paragraph (a) of this subsection 4.1, (ii) all
other credits to be made to such Account under the provisions of paragraphs
(b) and (c) of this subsection 4.1, and (iii) the assumed investment of such
amounts. The Committee shall create subaccounts under any Participant’s Account
to the extent needed administratively (e.g., to account for different
distribution rules that apply to different portions of the Participant’s
Account). For purposes of this Plan, the net investment returns and losses of
the assumed investment of any credits made to a Participant’s Account shall be
deemed to be “attributable” to the portion of such Account that reflects such
credits.

(a) Crediting To Account of Deferred Retainer or Other Fees. Subject to such
administrative rules as the Committee may prescribe, any amount of Retainer or
Other Fees deferred by a Participant under the Plan pursuant to the provisions
of section 3 hereof shall be credited to the Account of the Participant as of
the day on which such deferred amount would otherwise have been paid to the
Participant.

(b) Crediting To Account of Automatic Annual Credit.

(1) As of the first business day of 2005, there shall be credited to the Account
of each person who is an Outside Director on such day an amount equal to the
value on such day of 6,000 Common Shares.

(2) In its discretion but subject to the other terms of this Plan, the Board
may, as of any business day that occurs in 2006 or any subsequent calendar year
(each such day referred to in this subparagraph (2) as a “credit day”), credit
to the Account of each person who is an Outside Director on such credit day an
amount equal to the value on such credit day of a number of Common Shares that
is set by the Board. The Board shall exercise its discretion in crediting
amounts to the Accounts of Outside Directors pursuant to the immediately
preceding sentence with the intent that such credited amounts, together with
other compensation that is either paid in the form of Common Shares or has its
value determined in relation to the value of Common Shares (such credited
amounts and such other compensation referred to in this sentence as
“equity-based compensation”) and taking into account the fair market value of a
Common Share when crediting or providing any such equity-based compensation,
provide equity-based compensation for the Outside Directors that each applicable
year is approximately equal to the median level of the value of equity-based
compensation provided by a group of comparable peer group companies to their
non-employee directors.

 

5



--------------------------------------------------------------------------------

(c) Special Automatic Pre-Effective Amendment Date Credits. To the extent but
only to the extent that any of the Account credits described in the following
subparagraphs of this paragraph (c) reflect amounts identified in subsection
1.3(a)(2) and (3) hereof, such following described Account credits shall be
subject to the provisions of sections 2 through 9 of this document. Otherwise,
the Account credits described in the following subparagraphs of this paragraph
(c) shall not be subject to the provisions of sections 2 through 9 of this
document but instead shall, in accordance with the provisions of subsection
1.3(c) hereof, only be subject to the terms of the Prior Plan.

(1) If the Participant was participating in the Prior Plan immediately prior to
December 31, 1996, the balance then credited to the Participant’s account under
the Prior Plan, adjusted by assumed earnings and losses thereon allocated to the
Participant’s account under the Prior Plan from December 31, 1996 to the
Effective Amendment Date, shall be credited to the Participant’s Account as of
the Effective Amendment Date.

(2) If the Participant was participating in the Cincinnati Bell Inc. Retirement
Plan for Outside Directors (for purposes of this subparagraph (2), the
“Retirement Plan”) on July 1, 1996, an amount equal to the present value of the
Participant’s accrued benefit under the Retirement Plan as of December 31, 1996
(as determined by the Board), adjusted by assumed earnings and losses thereon
allocated to the Participant’s account under the Prior Plan from December 31,
1996 to the Effective Amendment Date, shall be credited to the Participant’s
Account as of the Effective Amendment Date. For purposes of this subparagraph
(2), each Participant who was an Outside Director on July 1, 1996 shall be
deemed to have been participating in the Retirement Plan on that date.

(3) If the Participant was an Outside Director on January 4, 1999, an amount
equal to the value on such date of the number of Common Shares that are produced
by dividing $100,000 (or, in the event the Participant was the Chairman of the
Board on January 4, 1999, $200,000) by the product of 0.88 and the average of
the high and low sale prices on the New York Stock Exchange of a Common Share
for January 4, 1999, adjusted by assumed earnings and losses thereon allocated
to the Participant’s account under the Prior Plan from January 4, 1999 to the
Effective Amendment Date, shall be credited to the Participant’s Account as of
the Effective Amendment Date.

(4) If the Participant was a participant in the Prior Plan on December 31, 1998,
an amount equal to the value on December 31, 1998 of a number of common shares
of Convergys Corporation that is the same number as the number of Common Shares
which were assumed to be held in his or her Prior Plan account on such date,
adjusted by assumed earnings and losses thereon allocated to the Participant’s
account under the Prior Plan from December 31, 1998 to the Effective Amendment
Date, shall be credited to the Participant’s Account as of the Effective
Amendment Date.

(5) If the Participant was an Outside Director on the first business day of any
calendar year that began on or after January 1, 2000 and ended prior to the
Effective Amendment Date, an amount equal to the value on such day of 1,500
Common Shares, adjusted by assumed earnings and losses thereon allocated to the
Participant’s account under the Prior Plan from such day to the Effective
Amendment Date, shall be credited to the Participant’s Account as of the
Effective Amendment Date.

 

6



--------------------------------------------------------------------------------

(d) Assumed Investment of Account. Any amounts credited to the Account of a
Participant under paragraphs (a), (b), and/or (c) of this subsection 4.1 shall
be assumed to have been invested in certain investments, and adjusted by reason
of such assumed investments, in accordance with the provisions of subsection 4.2
hereof.

4.2 Assumed Investments.

(a) General Rules on Assumed Investments. At all times on and after the
Effective Amendment Date:

(1) any amounts credited to a Participant’s Account under the provisions of
subsection 4.1(a) hereof and/or the provisions of subsection 4.1(c)(1) hereof
shall be assumed to be invested in the investments designated or deemed to be
designated by the Participant on a form provided by and filed with the Committee
in accordance with the provisions of paragraph (b) of this subsection 4.2;

(2) any amounts credited to a Participant’s Account under the provisions of
subsection 4.1(b) hereof and/or the provisions of subsection 4.1(c)(2), (3), and
(5) hereof shall be assumed to be invested exclusively in Common Shares; and

(3) any amounts credited to a Participant’s Account under the provisions of
subsection 4.1(c)(4) hereof shall be assumed to be invested exclusively in
common shares of Convergys Corporation (or exclusively in Common Shares if an
election to that effect was made by the applicable Participant between
February 1, 1999 and February 12, 1999 under the terms of the Prior Plan).

(b) Committee-Designated Assumed Investment Rules. If and to the extent that any
portion of a Participant’s Account is to be assumed to be invested in the
investments designated or deemed to be designated by the Participant on a form
provided by and filed with the Committee (under the provisions of paragraph
(a)(1) of this subsection 4.2), then the following subparagraphs of this
paragraph (b) shall apply to such assumed investments.

(1) The Committee shall designate in notices or other documents provided to
Participants a limited number of “assumed investments” for purposes of the Plan.
Such assumed investments will generally be (but will not be required to be)
limited to mutual funds or similar types of investments but may and generally
will include an assumed investment in Common Shares. Some or all of the assumed
investments designated for the Plan may be changed by the Committee to other
assumed investments, effective as of any date, in which case prior written
notice of such change shall be provided by the Committee to all Participants.

(2) The credits to any Participant’s Account referred to in paragraph (a)(1) of
this subsection 4.2 shall be assumed to have been invested among such assumed
investments, and in such proportions, as is elected in a writing filed by the
Participant with the Committee, except that any investment direction of the
Participant is subject to such reasonable administrative rules concerning such
assumed investment directions as are adopted or used by the Committee.

 

7



--------------------------------------------------------------------------------

(3) The Participant must elect, on or before the first date a credit referred to
in the provisions of paragraph (a)(1) of this subsection 4.2 is made to his or
her Account, the assumed investments in which such Account credits are to be
initially assumed to be invested and the proportions of each credit initially
assumed to be invested in each designated assumed investment. Otherwise, the
Participant shall be deemed to have elected that such Account credits will not
be assumed to be invested in any investment until he or she makes an investment
election under the provisions of this paragraph (b) (or, if the Committee in its
discretion so decides, the Participant shall be deemed to have elected that such
Account credits will be assumed to be initially invested in an investment or
investments chosen by the Committee).

(4) Further, the Participant may request a change in the assumed investments of
the portion of his or her Account attributable to the credits referred to in the
provisions of paragraph (a)(1) of this subsection 4.2, and the proportions of
his or her new Account credits referred to in such provisions, assumed to be
invested in each designated investment to other assumed investments and/or
proportions effective as of any January 1, or as of any other date as the
Committee may provide in its discretion, upon written notice to the Committee
prior to such date (or such earlier date as may be established by the
Committee).

(c) Adjustment of Account for Assumed Investment Returns and Losses. The amounts
credited to any Participant’s Account shall be adjusted as of each December 31,
and as of such other dates as the Committee may provide in its discretion, to
reflect the assumed investment returns or losses (since the last prior
adjustment in the Account) that are attributable to the assumed investments in
which his or her Account is deemed to be invested.

4.3 Nonvested Portions of Account.

(a) Vesting Conditions on Portions of Account. Notwithstanding any other
provision of this Plan, the right to receive payments with respect to any
portion of the Participant’s Account that is attributable to the credits made to
such Account under the provisions of subsection 4.1(b), (c)(2), (c)(4), or
(c)(5) hereof shall be conditioned on the Participant either completing at least
five years of Credited Service or dying while a member of the Board. Until and
unless the Participant satisfies such condition, the amounts allocated to any
portion of such Account that is subject to such condition shall be considered to
be “nonvested.”

(b) Effect of Nonvested Status of Portion of Account. Any portion of the Account
of a Participant that is at any time nonvested under the provisions of paragraph
(a) of this subsection 4.3 shall not in any event, even when the provisions of
section 5 hereof would otherwise permit a distribution of such Account portion
at such time and notwithstanding any provision of section 5 hereof which may be
read to the contrary, be able to be distributed to the Participant or any other
party claiming through the Participant until such Account portion is no longer
nonvested (and any distribution of such Account portion otherwise called for
under section 5 hereof shall to the extent necessary be deferred until, and
shall be made as of, the date such portion is no longer nonvested).

(1) Consistent with the rule set forth in the foregoing provisions of this
paragraph (b) and notwithstanding any other provision of section 5 hereof, any
reference in any provision of section 5 hereof to the amounts allocated to a
portion of the Account of a Participant at any time shall be deemed not to
include the amounts allocated to any part of such Account portion that is then
nonvested and such part shall be treated as if it were a separate class of
Account until it is no longer nonvested.

 

8



--------------------------------------------------------------------------------

(2) Further, if a Participant separates from service with CBI (other than by
reason of his or her death) when any portion of the Account established for him
or her is nonvested, he or she shall never be entitled to receive the amounts
allocated to such Account portion and such amounts shall be forfeited on the
date he or she so separates from service with CBI.

4.4 Valuation.

(a) Valuation of Account. The balance of the Account of a Participant shall be
determined periodically (under procedures adopted by the Committee) to reflect
all amounts credited to the Account under the foregoing provisions of this
section 4 since the latest preceding date on which the Account balance was
determined, any gains and losses in the value of the Account’s assumed
investments since the latest date on which the Account balance was determined,
and any payments or forfeitures since the latest preceding date on which the
Account balance was determined.

(b) Account Statements. As soon as practical following the end of each calendar
year, each Participant (or, in the event of his or her death, his or her
Beneficiary) shall be furnished a statement as of December 31 of such calendar
year showing the balance of the Participant’s Account, the total increases and
reductions made in the balance of such Account during such calendar year, and,
if amounts allocated to such Account are assumed to have been invested in
securities, a description of such securities including the number of shares
assumed to have been purchased by the amounts allocated to such Account.

4.5 Common Shares Adjustment Rules. To the extent a Participant’s Account is
assumed to have been invested in Common Shares, the following provisions of this
subsection 4.5 shall apply.

(a) Cash Dividends. Whenever any cash dividends are paid with respect to Common
Shares, additional amounts shall be allocated to the Participant’s Account as of
the dividend payment date. The additional amount to be allocated to the Account
shall be determined by multiplying the per share cash dividend paid with respect
to the Common Shares on the dividend payment date by the number of assumed
Common Shares allocated to the Account on the day preceding the dividend payment
date. Subject to such administrative rules as the Committee may prescribe, such
additional amount allocated to the Participant’s Account shall be assumed to
have been invested in additional Common Shares on the day on which such
dividends are paid.

(b) Changes in Common Shares. If there is any change in Common Shares through
the declaration of a stock dividend or a stock split, through a recapitalization
resulting in a stock split, or through a combination or a change in shares, the
number of shares assumed to have been allocated to each Account shall be
appropriately adjusted.

4.6 Fair Market Value of Common Shares. Whenever Common Shares are to be valued
for purposes of the Plan as of any date (such as a date on which a credit based
on such shares is made to a Participant’s Account or a date on which
distribution of such shares is to be

 

9



--------------------------------------------------------------------------------

made by CBI), the value of each such share shall be: (i) when such date occurs
prior to January 1, 2007, the average of the high and low price per share as
reported on the New York Stock Exchange on the latest business day preceding the
subject date for which the valuation is being made; or (ii) when such date
occurs on or after January 1, 2007, the closing price of a Common Share on the
New York Stock Exchange on the latest date preceding the subject date on which
Common Shares were traded on such exchange. Notwithstanding the foregoing, if
Common Shares are not listed on the New York Stock Exchange on the subject date,
then the fair market value of a Common Share on the subject date shall be
determined by the Committee in good faith pursuant to methods and procedures
established by the Committee.

4.7 Convergys Shares Adjustment Rules. To the extent a Participant’s Account is
assumed to have been invested in common shares of Convergys Corporation, the
provisions of subsections 4.5 and 4.6 hereof shall apply but as if each
reference in such subsections to Common Shares were instead a reference to
common shares of Convergys Corporation.

4.8 Deduction of Payments or Forfeitures from Account and Cancellation of
Account.

(a) Deduction of Payments and Forfeitures From Account. Any payment, including
an annual installment payment, or forfeiture of any portion of a Participant’s
Account under the provisions of the Plan shall be charged, as of the date such
payment or forfeiture is deemed to be made under the other provisions of this
Plan, to such Account portion (or, in other words, deducted from the amounts
then allocated to such Account portion). Except as is otherwise provided under
administrative policies adopted by the Committee, any such payment or forfeiture
shall be charged among all of the types of assumed investments applicable to
such Account portion, on a pro rata basis.

(b) Cancellation of Account. Further, the Account of a Participant shall be
cancelled, and the amount then allocated to such Account shall be reduced to
zero, on the date as of which the entire amount allocated to the Account at such
time is deemed to be paid to the Participant (or his or her Beneficiary under
this Plan) and/or forfeited under the other provisions of the Plan.

4.9 Account Balance. For purposes of the Plan, the amounts allocated to the
Account of a Participant (i.e., the balance of such Account) at any specific
time shall be deemed to be the net sum of amounts credited, charged, or
otherwise allocated to such Account at such time under the other provisions of
the Plan.

5. Distributions.

5.1 General Distribution Rules. Subject to the following provisions of this
section 5 and the other provisions of the Plan, this subsection 5.1 concerns the
rules for payment of amounts allocated to the Account of a Participant that
normally will apply (except for the special rules described in the following
subsections of this section 5).

(a) Initial Distribution Elections. Subject to the following provisions of this
section 5 and to such administrative rules as the Committee may prescribe, the
Participant may, in any deferral form filed with the Committee and by which he
or she elects to defer the receipt of any portion of his or her Retainer and/or
his or her Other Fees, make the elections described in

 

10



--------------------------------------------------------------------------------

subparagraphs (1) and (2) of this paragraph (a) with respect to the payment of
all amounts allocated to the Participant’s Account that are attributable to the
credits made to his or her Account by reason of such deferral election. In
addition and subject to the following provisions of this section 5 and to such
administrative rules as the Committee may prescribe, the Participant may also,
in any form filed with the Committee no later than the date he or she has a
legally binding right (determined without regard to any vesting conditions that
apply) to any compensation reflected by any of the credits made to his or her
Account under subsection 4.1(b) hereof or subsection 4.1(c) hereof, make the
elections described in subparagraphs (1) and (2) of this paragraph (a) with
respect to the payment of all amounts allocated to the Participant’s Account
that are attributable to such credits. For purposes of the following provisions
of this subsection 5.1, the amounts to which any election that is made pursuant
to either of the preceding two sentences shall be referred to as the “subject
deferred amounts.”

(1) Subject to the provisions of paragraph (c) of this subsection 5.1 and to
such administrative rules as the Committee may prescribe, the Participant may
elect that the date as which the subject deferred amounts shall commence to be
paid (for purposes of this subsection 5.1, the subject deferred amounts’
“commencement date”) shall be any one of the following dates (except to the
extent any of the following dates are not permitted as the subject deferred
amounts’ commencement date under administrative rules of the Committee):

(A) the first business day of the first calendar year that begins after the date
on which the Participant separates from service with CBI;

(B) the date on which the Participant separates from service with CBI;

(C) any fixed date (that can be ascertained at the time of such election)
specified by the Participant in such election which is no earlier than the sixth
annual anniversary of the first day of the calendar year in which the subject
deferred amounts are credited to the Participant’s Account;

(D) the earlier of, or the later of, the dates described in clauses (A) and
(C) of this subparagraph (1); or

(E) the earlier of, or the later of, the dates described in clauses (B) and
(C) of this subparagraph (1).

In the event the Participant fails in the applicable form to make any such
election as to the subject deferred amounts’ commencement date, then he or she
shall be deemed to have elected that such commencement date shall be the date
described in clause (A) of this subparagraph (1).

(2) Subject to such administrative rules as the Committee may prescribe, the
Participant may also elect to receive the subject deferred amounts in one lump
sum payment made as of the subject deferred amounts’ commencement date or in
substantially equal annual payments over two to ten years. If the Participant
elects to receive the subject deferred amounts in annual installments of two or
more payments, then (i) the date as of which the first annual installment
payment is to be made shall be the subject deferred amounts’ commencement date
and (ii) the date as of which any annual installment payment other than the
first annual installment payment is to be made shall be an annual anniversary of
such commencement date.

 

11



--------------------------------------------------------------------------------

In the event the Participant fails in the applicable deferral form to make any
election as to the period over which the subject deferred amounts are to be
paid, then he or she shall be deemed to have elected that such amounts shall be
paid to the Participant in one lump sum payment (made as of the subject deferred
amounts’ commencement date).

(b) Subsequent Distribution Elections. The Participant may, by filing an
appropriate form with the Committee not less than twelve months before the
subject deferred amounts’ commencement date that has previously been elected or
deemed to be elected and that would otherwise apply (for purposes of this
paragraph (b), the subject deferred amounts’ “initial commencement date”), elect
to change either or both of the initial elections he or she has made or has been
deemed to have made under paragraph (a) of this subsection 5.1 (with respect to
the commencement date of the payments and the period over which payments will be
made) that apply to the subject deferred amounts, provided that:

(1) any such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the subject deferred amounts’ initial commencement date
occur prior to the expiration of such twelve month period);

(2) any such new election would comply with the provisions of paragraph (a) of
this subsection 5.1 other than for the time as of which such election is made;
and

(3) any such new election must provide for a new commencement date for the
subject deferred amounts that is at least five years after the subject deferred
amounts’ initial commencement date. (If the subject deferred amounts’ initial
commencement date is the earlier or later of two dates (i.e., a date described
in paragraph (a)(1)(D) or (E) of this subsection 5.1) but the Participant’s
election made under the provisions of this paragraph (b) only relates to a
change in the payment of the subject deferred amounts should such payment begin
as of one of such dates, then the condition provided under this subparagraph
(3) shall be applied as if the subject deferred amounts’ initial commencement
date was only the date to which the Participant’s election made under the
provisions of this paragraph (b) relates.)

(c) Latest Possible Commencement Date. Notwithstanding any of the foregoing
provisions of this subsection 5.1, in no event shall the subject deferred
amounts’ commencement date be later than (and in no event shall the
Participant’s election as to such commencement date be permitted to provide that
such commencement date be later than):

(1) when the Participant separates from service with CBI prior to attaining age
55, the first business day of the first calendar year that begins after the date
on which the Participant so separates from service with CBI; or

(2) when the Participant separates from service with CBI after attaining age 55,
the later of the first business day of the first calendar year that begins after
the date on which the Participant so separates from service with CBI or the
first business day of the first calendar year which begins after the
Participant’s 65th birthday.

5.2 Special Pre-December 31, 2008 Distribution Election Right. Notwithstanding
any of the provisions of subsection 5.1 hereof, CBI may, in its discretion and
pursuant to and in accordance with certain transition relief contained in
guidance that is cited in Section XII.A of

 

12



--------------------------------------------------------------------------------

the preamble to Sections 1.409A-1 through 1.409A-6 of the Treasury Regulations
and as such relief was extended in Internal Revenue Service Notice 2007-86, and
by adopting and distributing written forms, notices, or other written documents,
permit any Participant to make, at any time prior to December 31, 2008 and by
filing with the Committee a writing or form approved or prepared by the
Committee, a new election as to the commencement date of the payments and/or the
period over which payments will be made that will apply to any portion of the
amounts allocated to the Participant’s Account prior to the date of such
election (for purposes of this subsection 5.2, the Participant’s “previously
allocated amounts”) and have such new election treated for all purposes of this
Plan as if such new election had been initially made on a timely basis in
accordance with the provisions of subsection 5.1 hereof.

(a) Conditions on Pre-December 31, 2008 Distribution Election. Notwithstanding
the foregoing: (i) in no event shall any election made under the provisions of
this subsection 5.2 be given any effect under the Plan unless the Participant
actually makes such new election on or before December 31, 2008; and (ii) for
any such election that is made on or after January 1, 2006, any election made
under the provisions of this subsection 5.2 shall not be given any effect under
the Plan to the extent that it attempts to apply to any portion of the
Participant’s previously allocated amounts that would otherwise be paid during
the same calendar year as the calendar year in which the election is made or
attempts to cause any portion of the Participant’s previously allocated amounts
to be paid during the same calendar year as the calendar year in which the
election is made.

(b) Incorporation of Pre-December 31, 2008 Distribution Election Forms. Any
written forms, notices, or other written documents adopted and distributed by
CBI under the terms of this subsection 5.2 shall be deemed to be incorporated
into this Plan and an amendment to this Plan.

5.3 Special In-Service Distribution for Unforeseeable Emergency. Notwithstanding
any other provision of the Plan, a Participant may, by filing an appropriate
form with the Committee, elect to have any portion of the amounts then allocated
to his or her Account under the Plan distributed to him or her as of any date
(for purposes of this subsection 5.3, the “payment date”) that occurs after such
election is filed with the Committee because of an unforeseeable emergency, even
if the payment date precedes the date as of which such portion of his or her
Account would otherwise be paid under the foregoing provisions of this section
5. A Participant may also, by filing an appropriate form with the Committee,
elect, because of an unforeseeable emergency, to cancel and void in its entirety
any election that he or she has in effect under the provisions of section 3
hereof to defer the receipt of Retainer and/or Other Fees that have not yet as
of the payment date become payable and free of any substantial risk of
forfeiture, and any such election shall be considered a request for a
distribution for purposes of this subsection 5.3 that is made on the first date
any such compensation has become payable and free of any substantial risk of
forfeiture.

(a) Conditions For Approval of Hardship Distribution Request. Any distribution
requested under this subsection 5.3 because of an unforeseeable emergency shall
be granted by the Committee if, and only if, the Committee determines that the
requested hardship distribution meets all of the requirements set forth in
paragraphs (b) and (c) of this subsection 5.3.

 

13



--------------------------------------------------------------------------------

(b) Hardship Reason Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 5.3 because of an unforeseeable
emergency must be requested by the Participant and certified by him or her to be
on account of the Participant’s severe financial hardship resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152 of the Code, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances as a result of events beyond the control of the
Participant. The need to pay for the funeral expenses of a spouse or dependent
(as defined in Section 152 of the Code, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant may also constitute
an unforeseeable emergency for purposes of this subsection 5.3. Written
documentation of the reason for requesting the distribution shall be required.
Whether a distribution is requested on account of an unforeseeable emergency
shall be determined by the Committee on the basis of all facts and
circumstances. In no event shall an unforeseeable emergency for purposes of this
subsection 5.3 be deemed to exist for any reason that would not constitute an
unforeseeable emergency under the provisions of Section 1.409A-3(i)(3) of the
Treasury Regulations.

(c) Financial Need Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 5.3 because of an unforeseeable
emergency must also be necessary to satisfy the need for the distribution. A
distribution shall be deemed necessary to satisfy such need if, and only if, the
conditions set forth in subparagraphs (1) and (2) of this paragraph (c), and any
other conditions imposed by the Committee in its discretion, are met.

(1) The Participant certifies and provides written evidence that the
distribution is not in excess of the amount of the financial need of the
Participant which has caused the Participant to request the distribution (taking
into account, if applicable, any additional compensation that will become
payable to the Participant by his or her canceling deferral elections under this
Plan in accordance with the second sentence of this subsection 5.3). The amount
of financial need of the Participant may include an amount permitted by the
Committee to cover federal, state, local, or foreign taxes which can reasonably
be anticipated to result to the Participant from the distribution.

(2) The Participant certifies and provides written evidence (including, when
applicable, a financial statement) that he or she cannot relieve his or her need
for the distribution through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets, or by cessation of
deferrals under this Plan and other deferred compensation plans of CBI (and the
other members of CBI’s controlled group, as such term is defined in subsection
9.4(c) hereof). For purposes hereof, the Participant’s assets are deemed to
include those assets of the Participant’s spouse and minor children that are
reasonably available to the Participant.

5.4 Death.

(a) Death Before Payments Otherwise Begin. If a Participant dies before the date
as of which any amounts allocated to his or her Account have begun to be paid
under the other provisions of this section 5 (whether such death occurs before
or on or after the Participant’s separation from service with CBI), then,
notwithstanding any other provision of the Plan, CBI shall (i) make to the
Participant’s Beneficiary any payments of the amounts allocated

 

14



--------------------------------------------------------------------------------

to the Participant’s Account that during the period beginning on the date of the
Participant’s death and ending on the first business day of the first calendar
year that begins after the date of the Participant’s death would have been paid
to the Participant under the other provisions of this section 5 had he or she
not died (but had he or she still separated from service with CBI on the date of
his or her death if he or she had not previously done so) and at the same times
and on the same schedule that would have applied had the Participant not died
(but had he or she still separated from service with CBI on the date of his or
her death if he or she had not previously done so), and (ii) shall pay to the
Beneficiary any still remaining amounts then allocated to the Participant’s
Account in one lump sum as of the first business day of the first calendar year
that begins after the date of the Participant’s death.

(b) Death After Payments Begin. If a Participant dies on or after the date as of
which any amounts allocated to his or her Account have begun to be paid under
the other provisions of this section 5, then CBI shall make to the Participant’s
Beneficiary all payments of the amounts allocated to the Participant’s Account
that would have been paid to the Participant after his or her death under the
other provisions of this section 5 had he or she not died (and at the same times
and on the same schedule that would have applied had the Participant not died).

5.5 Change in Control. Notwithstanding any other provision of the Plan, if a
Change in Control occurs, the amounts allocated to each Participant’s Account
shall be paid to him or her (or, if appropriate, the Participant’s Beneficiary)
in one lump sum as of the day next following the date on which such Change in
Control occurs; except that any Participant may, at the same time he or she
makes a distribution election under and in accordance with subsection 5.1 or 5.2
hereof as to any portion of his or her Account, elect that the provisions of
this subsection 5.5 shall not apply to such Account portion (in which case the
distribution of such Account portion shall be made solely pursuant to the other
terms of the Plan and without regard to this subsection 5.5).

5.6 Cash or Share Form of Payment. Subject to the other provisions of this
subsection 5.6, any payment made under the Plan to a Participant (or a
Participant’s Beneficiary) shall be made in cash to the extent it is
attributable to amounts allocated to the Participant’s Account that are assumed
to be invested other than in Common Shares. Further, subject to the other
provisions of this subsection 5.6, any payment made under the Plan to a
Participant (or a Participant’s Beneficiary) shall be made in Common Shares to
the extent it is attributable to amounts allocated to the Participant’s Account
that are assumed to be invested in Common Shares (except that such payment shall
be made in cash, and not Common Shares, to the extent it is either
(i) attributable to amounts credited to the Participant’s Account pursuant to
subsection 4.1(b) hereof or subsection 4.1(c)(5) hereof or (ii) attributable to
amounts credited to the Participant’s Accounts that are assumed to be invested
in a fractional, and not a whole, Common Share).

(a) Determination of Portion of Account Invested in Common Shares. For purposes
of this subsection 5.6, except as is otherwise provided under administrative
policies adopted by the Committee, the portion of any payment made under the
Plan to the Participant (or the Participant’s Beneficiary) that is attributable
to amounts credited to the Participant’s Account that are assumed to be invested
in Common Shares and required to be paid in Common Shares under the foregoing
provisions of this subsection 5.6 shall be deemed to be equal to the product
obtained by multiplying the amount described in subparagraph (1) of this
paragraph (a) by the amount described in subparagraph (2) of this paragraph (a).

 

15



--------------------------------------------------------------------------------

(1) The amount applicable to this subparagraph (1) equals the value of the
entire amount of the payment (with such value determined on the date, or on a
date that is set by the Committee and is a reasonable number of days prior to
the date, on which the payment is made).

(2) The amount applicable to this subparagraph (2) equals a fraction, (i) the
numerator of which is the value (on the date, or on a date that is set by the
Committee and is a reasonable number of days prior to the date, on which the
payment is made and determined without regard to the payment) of the amounts
then allocated to the Participant’s Account that are then both assumed to be
invested in a whole number of Common Shares and to which the payment is charged
and (ii) the denominator of which is the value (on the date, or on a date that
is set by the Committee and is a reasonable number of days prior to the date, on
which the payment is made and determined without regard to the payment) of the
entire amount that is then allocated to the Participant’s Account.

(b) Reimbursement of Sale Costs. Subject to the provisions of paragraph (c) of
this subsection 5.6, in connection with the payment of Common Shares to the
Participant (or the Participant’s Beneficiary), CBI shall reimburse the
Participant (or the Participant’s Beneficiary) for all reasonable commission or
similar costs he or she incurs in selling all or a part of such shares within
the two week period (or such longer or shorter period that is set by the
Committee) that begins on the date he or she receives such shares (or, if later,
the date on which all material impediments of federal securities laws to his or
her sale of such shares has ended), provided proper evidence of the amount of
such commission or similar costs and of his or her payment of them is furnished
by the Participant (or his or her Beneficiary) to the Committee.

(c) Alternative Procedures To Avoid Sale Costs. Notwithstanding the provisions
of paragraph (b) of this subsection 5.6, in lieu of the reimbursements required
under the provisions of paragraph (b) of this subsection 5.6 the Committee may,
in its sole discretion, establish, and notify the Participant (or the
Participant’s Beneficiary) of, procedures that, through arrangements it develops
itself with one or more brokers or through other means, reasonably permit the
Participant (or the Participant’s Beneficiary) the ability to sell such Common
Shares that he or she receives, within the two week period (or such longer or
shorter period that is set by the Committee) that begins on the date he or she
receives such shares (or, if later, the date on which all material impediments
of federal securities laws to his or her sale of such shares has ended), without
incurring any commission or similar costs with respect to the sale of such
shares, provided he or she follows the procedures established by the Committee
for this purpose.

5.7 Distributions for Payment of Taxes. Notwithstanding any other provision of
the Plan, CBI shall have the right (without notice to or approval by a
Participant, his or her Beneficiary, or any other person) to withhold from any
amounts otherwise payable by CBI to or on account of the Participant, or from
any payment otherwise then being made by CBI to the Participant, his or her
Beneficiary, or any other person by reason of the Plan, an amount which CBI
determines is sufficient to satisfy all federal, state, local, and foreign tax
withholding requirements that may apply with respect to such benefit payment
made under the Plan. To the extent such tax withholding requirements are
satisfied from any payment otherwise then being made by CBI to the Participant,
his or her Beneficiary, or any other person by reason of the Plan, the amount so
withheld shall be deemed a distribution to the Participant, his or her
Beneficiary, or such other person, as the case may be.

 

16



--------------------------------------------------------------------------------

5.8 Administrative Period To Make Payments. The other provisions of this section
5 provide that any payment that is made under the Plan shall occur “as of” a
specific date and sometimes refer to such a date as a “commencement date” or a
“payment date.” However, in accordance with the provisions of
Section 1.409A-3(d) of the Treasury Regulations and in order to permit a
reasonable administrative period for CBI to make payments required under the
Plan, and notwithstanding any other provision of this section 5 or any other
provision of the Plan, any payment that is made under the Plan to or with
respect to a Participant shall be deemed to have been made as of the specific
date as of which it is to be paid under the other provisions of the Plan as long
as it is made on such date or a later date within the same Tax Year of the
Participant (or, if later, by the 15th day of the third calendar month following
such specified date).

5.9 CBI To Make Payment. Any payment to be made with respect to a Participant’s
Account shall be the liability of and, subject to the provisions of subsection
7.2 hereof, paid by CBI.

5.10 Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of CBI with respect to the amount so paid.

 

6. Administration of Plan.

6.1 Administrator of Plan. CBI shall be the administrator of the Plan. However,
the Plan shall be administered on behalf of CBI by the Committee. The Committee
shall be the Compensation Committee of the Board, unless and until the Board
appoints a different committee to administer the Plan.

6.2 Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee in its discretion may establish claims
and appeal procedures by which a Participant or Beneficiary may make a claim as
to the failure of the Plan to pay or provide a benefit, as to the amount of Plan
benefit paid, or as to any other matter involving the Plan and appeal any denial
of such claim. The Committee shall determine any question arising in the
administration, interpretation, and application of the Plan, which determination
shall be binding and conclusive on all persons (subject only to any claims and
appeal procedures that are established by the Committee in its discretion). The
Committee may correct errors, however arising, and, as far as possible, adjust
any benefit payments accordingly.

6.3 Actions of Committee.

(a) Manner of Acting as Committee. The Committee shall act by a majority of its
members at the time in office, and any such action may be taken either by a vote
at a meeting or in writing without a meeting. The Committee may by such majority
action authorize any one or more of its members or any agent of it to execute
any document or documents or to take any other action, including the exercise of
discretion, on behalf of the Committee.

 

17



--------------------------------------------------------------------------------

(b) Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.

(c) Conflict of Interest of Committee Member. Any member of the Committee who is
also a Participant in the Plan shall not participate in any meeting, discussion,
or action of the Committee that specifically concerns his or her own situation.

6.4 Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by CBI.

6.5 Limits on Liability. CBI shall hold each member of the Committee harmless
from any and all claims, losses, damages, expenses, and liabilities arising from
any act or omission of the member under or relating to the Plan, other than any
expenses or liabilities resulting from the member’s own gross negligence or
willful misconduct. The foregoing right of indemnification shall be in addition
to any other rights to which the members of the Committee may be entitled as a
matter of law.

7. Funding Obligation.

7.1 General Rule for Source of Benefits. Except as is otherwise provided herein,
all payments of any benefit provided under the Plan to or on account of a
Participant shall be made from the general assets of CBI. Notwithstanding any
other provision of the Plan, neither the Participant, his or her Beneficiary,
nor any other person claiming through the Participant shall have any right or
claim to any payment of the benefit to be provided pursuant to the Plan which in
any manner whatsoever is superior to or different from the right or claim of a
general and unsecured creditor of CBI.

7.2 “Rabbi” Trust. Notwithstanding the provisions of subsection 7.1 hereof, CBI
may, in its sole and absolute discretion, establish a trust (for purposes of
this subsection 7.2, the “Trust”) to which contributions may be made by CBI in
order to fund CBI’s obligations under the Plan. If, and only if, CBI exercises
its discretion to establish a Trust, the following paragraphs of this subsection
7.2 shall apply (notwithstanding any other provision of the Plan).

(a) Grantor Trust Requirement. The Trust shall be a “grantor” trust under the
Code, in that CBI shall be treated as the grantor of the Trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code.

(b) Creditors Rights Under Trust When CBI Insolvent. The Trust shall be subject
to the claims of CBI’s creditors in the event of CBI’s insolvency. For purposes
hereof,

 

18



--------------------------------------------------------------------------------

CBI shall be considered “insolvent” if either (i) CBI is unable to pay its debts
as they become due or (ii) CBI is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.

(c) Contributions To Trust. Except as may otherwise be required by the terms of
the Trust itself, CBI may make contributions to the Trust for the purposes of
meeting its obligations under the Plan at any time, and in such amounts, as CBI
determines in its discretion.

(d) Payments From Trust. Any payment otherwise required to be made by CBI under
the Plan shall be made by the Trust instead of CBI in the event that CBI fails
to make such payment directly and the Trust then has sufficient assets to make
such payment, provided that CBI is not then insolvent. If CBI becomes insolvent,
however, then all assets of the Trust shall be held for the benefit of CBI’s
creditors and payments from the Trust shall cease or not begin, as the case may
be.

(e) Remaining Liability of CBI. Unless and except to the extent any payment
required to be made pursuant to the Plan by CBI is made by the Trust, the
obligation to make such payment remains exclusively that of CBI.

(f) Terms of Trust Incorporated. The terms of the Trust are hereby incorporated
by reference into the Plan. To the extent the terms of the Plan conflict with
the terms of the Trust, the terms of the Trust shall control.

8. Amendment and Termination of Plan.

8.1 Right and Procedure to Terminate Plan. CBI reserves the right to terminate
the Plan in its entirety.

(a) Procedure To Terminate Plan. The procedure for CBI to terminate the Plan in
its entirety is as follows. In order to completely terminate the Plan, the Board
shall adopt resolutions, pursuant and subject to the regulations or by-laws of
CBI and any applicable law, and either at a duly called meeting of the Board or
by a written consent in lieu of a meeting, to terminate the Plan. Such
resolutions shall set forth therein the effective date of the Plan’s
termination.

(b) Effect of Termination of Plan. In the event the Board adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan) of the Plan’s benefits attributable to compensation the
deferral of which (i) has already been elected by a Participant or otherwise
required under the terms of this Plan, and (ii) cannot still be voided by the
Participant’s election or otherwise under the terms of Sections 1.409A-1 through
1.409A-6 of the Treasury Regulations, by the later of the effective date of the
Plan’s termination or the date such resolutions terminating the Plan are
adopted.

8.2 Amendment of Plan. Subject to the other provisions of this subsection 8.2,
CBI may amend the Plan at any time and from time to time in any respect;
provided that no such amendment shall decrease the benefits attributable to
compensation the deferral of which (i) has already been elected by a Participant
or otherwise required under the terms of this Plan, and (ii)

 

19



--------------------------------------------------------------------------------

cannot still be voided by the Participant’s election or otherwise under the
terms of Sections 1.409A-1 through 1.409A-6 of the Treasury Regulations, by the
later of the effective date of the amendment or the date the amendment is
adopted.

(a) Procedure To Amend Plan. Subject to the provisions of paragraph (b) of this
subsection 8.2, in order to amend the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of CBI and any applicable
law, and either at a duly called meeting of the Board or by a written consent in
lieu of a meeting, to amend the Plan. Such resolutions shall either (i) set
forth the express terms of the Plan amendment or (ii) simply set forth the
nature of the amendment and direct an officer of CBI to have prepared and to
sign on behalf of CBI the formal amendment to the Plan. In the latter case, such
officer shall have prepared and shall sign on behalf of CBI an amendment to the
Plan which is in accordance with such resolutions.

(b) Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in paragraph (a) of this subsection 8.2, the Board
may also adopt resolutions, pursuant and subject to the regulations or by-laws
of CBI and any applicable law, and either at a duly called meeting of the Board
or by a written consent in lieu of a meeting, to delegate to any officer of CBI
or to the Committee the authority to amend the Plan.

(1) Such resolutions may either grant the officer or the Committee broad
authority to amend the Plan in any manner the officer or the Committee deems
necessary or advisable or may limit the scope of amendments he, she, or it may
adopt, such as by limiting such amendments to matters related to the
administration of the Plan. In the event of any such delegation to amend the
Plan, the officer or the Committee to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of CBI an amendment to
the Plan which is within the scope of amendments which he, she, or it has
authority to adopt.

(2) Also, any such delegation to amend the Plan may be terminated at any time by
later resolutions adopted by the Board.

(3) Finally, in the event of any such delegation to amend the Plan, and even
while such delegation remains in effect, the Board shall continue to retain its
own right to amend the Plan pursuant to the procedure set forth in paragraph
(b) of this subsection 8.2.

9. Miscellaneous.

9.1 Delegation. Except as is otherwise provided in sections 6 and 8 hereof, any
matter or thing to be done by CBI shall be done by its Board, except that, from
time to time, the Board by resolution may delegate to any person or committee
certain of its rights and duties hereunder. Any such delegation shall be valid
and binding on all persons, and the person or committee to whom or which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by the Board, as the case
may be.

9.2 Non-Alienation of Benefits.

(a) General Non-Alienation Rule. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made by CBI

 

20



--------------------------------------------------------------------------------

hereunder, which payments and the right to receive them are expressly declared
to be nonassignable and nontransferable. In the event of any attempt to
alienate, commute, anticipate, assign, pledge, encumber, transfer, or dispose of
the right to receive the payments required to be made by CBI hereunder, CBI
shall have no further obligation to make any payments otherwise required of it
hereunder (except to the extent required by applicable law).

(b) Exception for Domestic Relations Orders. Notwithstanding the provisions of
paragraph (a) of this subsection 9.2, any benefit payment otherwise due to a
Participant under the Plan shall be made to a person other than the Participant
to the extent necessary to fulfill a domestic relations order (as defined in
Code Section 414(p)(1)(B)).

9.3 No Spousal Rights. Nothing contained in the Plan shall give any spouse or
former spouse of a Participant any right to benefits under the Plan of the types
described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).

9.4 Separation From Service. For all purposes of the Plan, a Participant shall
be deemed to have separated from service with CBI on the date both he or she has
ceased to be an Outside Director and the contract (or, if applicable, contracts)
under which all of his or her services for CBI’s controlled group are performed
has expired, provided that the expiration of such contract (or, if applicable,
contracts) constitutes a good faith and complete termination of the
Participant’s contractual relationship with CBI’s controlled group. In this
regard, an expiration of such contract (or, if applicable, contracts) does not
constitute a good faith and complete termination of the Participant’s
contractual relationship with CBI’s controlled group if CBI’s controlled group
anticipates a renewal of the contractual relationship or the Participant
becoming an employee of any member of CBI’s controlled group. The following
subsections of this subsection 9.4 shall apply in determining when a Participant
has incurred a separation from service with CBI’s controlled group.

(a) Effect of Participant Becoming Employee. If the Participant would otherwise
have been deemed to have separated from service with CBI under the foregoing
provisions of this subsection 9.4 except for the fact that he or she becomes an
employee of any member of CBI’s controlled group, then he or she shall be deemed
to have separated from service with CBI only when he or she is deemed to have
separated from service in accordance with the provisions of subsection 9.4 of
the Cincinnati Bell Inc. Executive Deferred Compensation Plan as amended and
restated as of January 1, 2005 (for purposes of this subsection 9.4, the
“EDCP”), a deferred compensation plan for certain employees of members of CBI’s
controlled group that is sponsored by CBI and the terms of which are hereby
incorporated by reference.

(b) Specified Employees. In addition, if the Participant would otherwise have
been deemed to have separated from service with CBI under the foregoing
provisions of this section 9.4 except for the fact that he or she becomes an
employee of any member of CBI’s controlled group, and if the Participant is a
specified employee on the date he or she is deemed to have separated from
service in accordance with the provisions of subsection 9.4 of the EDCP, then,
notwithstanding any other provision of the Plan, the date as of which the
payment of the Participant’s Account shall commence under the provisions of
subsection 5.1 hereof shall to the extent necessary be deferred until at least
the date immediately following the date which is six months after the date he or
she so separates from service under the provisions of subsection 9.4

 

21



--------------------------------------------------------------------------------

of the EDCP. For purposes of this subsection 9.4, the Participant shall be
deemed to be a “specified employee” on the date he or she is deemed to have
separated from service in accordance with the provisions of subsection 9.4 of
the EDCP if, and only if, he or she would be deemed a specified employee on such
date under the provisions of subsection 5.1(d) of the EDCP.

(c) Controlled Group Definition. For purposes of this subsection 9.4 and the
other provisions of the Plan, “CBI’s controlled group” means, collectively,
(i) CBI and (ii) each other corporation or other organization that is deemed to
be a single employer with CBI under Section 414(b) or (c) of the Code (i.e., as
part of a controlled group of corporations that includes CBI or under common
control with CBI), provided that such Code sections will be applied and
interpreted by substituting “at least 50 percent” for each reference to “at
least 80 percent” that is contained in Code Section 1563(a)(1), (2), and (3) and
in Section 1.414(c)-2 of the Treasury Regulations.

9.5 No Effect On Employment as Board Member. The Plan is not a contract of
employment as a member of the Board, and the terms of employment of any
Participant as a Board member shall not be affected in any way by the Plan
except as specifically provided in the Plan. The establishment of the Plan shall
not be construed as conferring any legal rights upon any Participant for a
continuation of employment as a member of the Board or in any other capacity,
nor shall it interfere with the right of CBI to remove any CBI director and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Participant in the Plan. Each Participant (and any
Beneficiary of or other person claiming through the Participant) who may have or
claim any right under the Plan shall be bound by the terms of the Plan.

9.6 Applicable Law. The Plan shall be governed by any applicable federal law
and, to the extent not preempted by applicable federal law, the laws of the
State of Ohio.

9.7 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

9.8 Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

9.9 Counterparts. The Plan may be executed in any number of counterparts, each
of which shall be deemed an original. All counterparts shall constitute one and
the same instrument, which shall be sufficiently evidenced by any one thereof.

9.10 Application of Code Section 409A. The Plan is intended to satisfy and
comply with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.

 

22



--------------------------------------------------------------------------------

IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Cincinnati Bell Inc.,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document, to be effective as of January 1, 2005.

 

CINCINNATI BELL INC. By  

/s/ Christopher J. Wilson

Title  

V.P. General Counsel & Secretary

Date  

 

 

23